Per Curiam.
• The request to charge was properly refused. An officer, when resisted in lawfully making an arrest, is not justified in killing the offender for the purpose of guarding his person from bodily harm, unless the injury threatened is a serious one.
The inaccuracies in the judge’s charge, pointed out by the assignments of error, could not have prejudiced the defendant in maintaining his defence upon the merits and therefore afford no ground for reversing the conviction.
The other matters argued on behalf of the plaintiff in error are not brought up by any bill of exceptions.
The judgment should be affirmed.